Title: To James Madison from Thomas Porter, 23 June 1815
From: Porter, Thomas
To: Madison, James


                    
                        Honrabel sir,
                        Greenliefs Point June the 23d. 1815
                    
                    Permit me to beg your pations while I Inform you something of my situation, I was raisd. in south Carolina Chester District about 500 miels from this place though I was in my Forty Eight year of adge when I heard of the Distruction made by our Enemy her as well as other places it roused my spirets so that I felt young as when I was 25 then purely out of love to my country and to Incuradge youths in the servis I Inlist in the above state and District by Capt R. Cambel in the 3d. R. R. the 26st. of October 1814 and left my Wife and famely for no other reason then I have stated above and if warr had continued and I had Ingoyed my health I would not have wrote to you on the subgect, but through the Extream fatague of marching in the coald I was taken on the 23d of January last. I was taken sick ⟨an⟩d was left in the Hospitel here and remained in sd Hospitel until the 4th. of last May then was sent with 8 more down to the Gareson by what athorety I know not, and still remains unhelthy troubred Greatly with pains in my limbs and a studey Eshue of Blood from my Bodey that the Docter says will remain duering life so that I am not fit neither for labour nor Dutey in the United states servise, considering my adge and disability of Bodey your Honer I hope will Grant me an Honerabel Discharge with all the Emoliments Due to soldiers Inlisted under the same act so that I may be inabled through Divine strenth to return home to my beloved wife and famely and spend the remainder of my days in the firm resolution that let others do as the will as for me and my Hous we will serve the Lord. Honerable sir, humbely hopeing you will Acquace with the above petition I beg Lief to subscribe myself Humbel servent & Petitionor
                    
                        
                            Thos. Porter
                        
                    
                    
                        N.B I wait for an answer as soon as Posable.
                    
                